Citation Nr: 0504216	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-28 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to recognition of the appellant as 
the surviving spouse of the veteran for the purposes of 
Department of Veterans Affairs (VA) death benefits.



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran served on active duty from December 1941 and he 
was presumed dead in October 1944, while on active duty.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision by the Republic 
of the Philippines, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  In June 1974, the RO determined that the appellant was 
not recognized as the surviving spouse of the veteran due to 
lack of continuous cohabitation.  

2.  Evidence submitted since the RO's June 1974 decision, by 
itself or when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and therefore does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 1974 RO decision which determined that the 
appellant was not recognized as the surviving spouse of the 
veteran due to lack of continuous cohabitation, is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has not been received since the 
RO's June 1974 decision; thus, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) does not apply to 
the issue on appeal.  See Smith v. Gober, 14 Vet. App. 227, 
231-32 (2000) (VCAA does not affect cases where issue on 
appeal is solely one of statutory interpretation), aff'd 281 
F.3d 1384 (Fed. Cir.), cert denied, 537 U.S. 821 (2002); and 
VAOPGCPREC 5-04.  During the drafting of the VCAA, Congress 
observed that it is important to balance the duty to assist 
against the futility of requiring VA to develop claims where 
there is no reasonable possibility that the assistance would 
substantiate the claim.  For example, wartime service is a 
statutory requirement for VA pension benefits.  Therefore, if 
a veteran with only peacetime service sought pension, no 
level of assistance would help the veteran prove the claim; 
and if VA were to spend time developing such a claim, some 
other veteran's claim where assistance would be helpful would 
be delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator. Rockefeller).  The issue in this case 
is whether the appellant may be recognized as the veteran's 
surviving spouse for the purposes of VA death benefits.  The 
appellant in this case is not legally entitled to the 
benefits sought.  In the absence of a legal basis for the 
claim, there is no development to be undertaken.  

Therefore, this case turns on statutory interpretation.  
Thus, because the law as mandated by statute, and not the 
evidence, is dispositive of this appeal, the VCAA is not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see 
also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where 
application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought.).  

Equally important, VCAA does not require notice and 
assistance in developing a claim that cannot be substantiated 
because the claimant is ineligible the undisputed facts.  
That is the case here.  The undisputed facts are discussed 
below.  

As such, no action is required pursuant to the VCAA in this 
case.


New and Material Evidence

In June 1974, the RO determined that the appellant was not 
recognized as the surviving spouse of the veteran due to lack 
of continuous cohabitation.  The facts considered at the time 
of that decision were as follows.  The veteran and the 
appellant married in May 1939.  The veteran enlisted in the 
Armed Forces of the United States in December 1941.  He was 
subsequently captured by the enemy and made a prisoner of 
war.  He was presumed dead in October 1944.  In an April 1953 
letter, the appellant indicated that she remarried in 
September 1943, prior to the veteran's death.  In June 1953 
correspondence, she stated that she had lived as the wife of 
P.C. since September 1943.  In April 1954, a field 
examination was conducted.  The appellant and other witnesses 
were interviewed.  The appellant reported that in June 1945, 
she gave birth to a son who was fathered by D.P, who she had 
a relationship with during the Japanese occupation.  Thus, 
she was pregnant by this man prior to the veteran's death.  
She also reported that she took up with P.C. in 1946; this 
was a later date than she had previously stated.  The 
statements of the witnesses supported the appellant's 
testimony.  

The RO cited to 38 C.F.R. § 3.50: the term "widow" means a 
woman who was the wife of the veteran at the time of his 
death and who lived with him continuously from the date of 
marriage to the date of his death except where there was a 
separation which was due to the misconduct of, or procured by 
the veteran, without fault of the wife.  The RO also cited to 
38 C.F.R. § 3.53: the requirement that there must be 
continuous cohabitation from the date of marriage to the date 
of death of the veteran will be considered as having been met 
when the evidence shows that any separation was due to the 
misconduct of, or procured by, the veteran without the fault 
of the surviving spouse.  Temporary separations which 
ordinarily occur, including those caused for the time being 
through fault of either party, will not break the continuity 
of the cohabitation.  

The RO concluded that, the evidence, to include the 
statements of the appellant, established that the appellant 
had an illicit relationship with another man during the 
Japanese occupation.  Thus, continuous cohabitation was 
broken because the appellant was not without fault with 
regard to separation from the veteran.  

Currently, the appellant seeks to reopen her claim for 
recognition as the surviving spouse of the veteran.  The 
appellant generally contends that she was the legal wife of 
the veteran and that they had one child together.  In support 
of her claim, she submitted the following documents.  She 
furnished a Republic of the Philippines Office of the 
Treasury document which stated that the marital records of 
the veteran and the appellant were not of record, but that 
records from that facility had been destroyed.  She supplied 
a Department of National Defense Philippine Veterans Affairs 
Office letter which stated that the appellant's application 
had been approved.  She submitted a Philippine Veterans 
Affairs Application for Old Age Pension.  Also received was a 
joint affidavit of A.T. and P.F., in which they stated that 
the veteran and the appellant married in 1939, that they 
lived together until he left for service, and that they had 
one child together.  The appellant also submitted the 
veteran's birth certificate and their marriage certificate.  

The RO's June 1974 decision is final and cannot be reopened 
unless new and material evidence is submitted.  38 U.S.C.A. § 
7105.  When the RO or the Board has disallowed a claim, it 
may not thereafter be reopened unless new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105.

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

However, the legal standard of what constitutes "new and 
material" evidence was recently amended.  This amendment is 
applicable in the instant case as the amendment applies 
prospectively to claims filed on or after August 29, 2001, 
and this claim was so filed.  See 38 C.F.R. § 3.156(a).  The 
revised regulations require that evidence raise a reasonable 
possibility of substantiating the claim in order to be 
considered new and material, and define material evidence as 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.

Even if the Board were to apply the old version of 38 C.F.R. 
§ 3.156(a), there would be no difference in the outcome of 
the present appeal because the appellant has not submitted 
any evidence which cures the prior evidentiary defect.  All 
of the evidence submitted is either irrelevant or cumulative 
and redundant of evidence previously of record, as noted 
below.  In fact, as noted above, the appellant makes no new 
allegations and does not dispute the facts as considered in 
the final 1974 decision.  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
evidence established that the appellant and the veteran were 
married.  While he was on duty, she engaged in an illicit 
relationship with D.P., and became pregnant by him, while the 
veteran was still alive.  Thereafter, the veteran died.  She 
gave birth to D.P.'s child, then later married P.C., and also 
bore children by him.  Due to the fact that she engaged in an 
illicit relationship with D.P. prior to the veteran's death, 
she was not without fault in a separation from him and 
continuous cohabitation was broken.  As such, she was not 
recognized as his surviving spouse.  

At this juncture, the Board notes that the veteran and the 
appellant were obviously not living together when he was on 
duty and was a prisoner of war.  However, when the appellant 
engaged in her affair with D.P., this action represented a 
separation from the veteran with fault on her part.  

Since the prior final decision, evidence has been added to 
the claims file.  However, this evidence is not new and 
material.  It does not include evidence which shows that the 
veteran and the appellant had continuous cohabitation prior 
to his death.  The evidence previously of record established 
that the veteran and the appellant married in 1939, had a 
child together, and lived together until he went away for 
duty purposes.  The additional evidence shows the same.  None 
of the additional evidence disputes that the appellant had an 
illicit relationship with D.P. and bore a child by him while 
the veteran was alive.  Thus, the reason for the prior denial 
is not addressed nor disputed by any of the evidence which 
has been added to the record.  

Thus, the appellant has not submitted any evidence that cures 
the prior evidentiary defect.  Accordingly, the Board finds 
that the additional evidence, by itself or when considered 
with previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
therefore does not raise a reasonable possibility of 
substantiating the claim.  Stated differently, the appellant 
has not submitted new and material evidence.  

Accordingly, the Board concludes that new and material 
evidence has not been submitted since the RO's June 1974 
decision, thus, the claim is not reopened.


ORDER

The application to reopen the claim of entitlement to 
recognition of the appellant as the surviving spouse of the 
veteran for the purposes of VA death benefits is denied.  




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


